Citation Nr: 0532031	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for residuals of a fracture 
of the left 6th rib.

Entitlement to service connection for a cervical spine 
disorder.

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from December 
1, 2001 through October 1, 2002, and as 50 percent disabling 
effective October 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied entitlement to service connection for 
hemorrhoids, residuals of a left 6th rib fracture, and a 
cervical spine disorder.  In addition, the May 2002 decision 
granted a temporary total rating based on 38 C.F.R. § 4.29 
from September 18, 2001 through November 30, 2001.  Finally, 
the May 2002 decision continued a rating of 30 percent 
effective December 1, 2001.  A November 2002 rating decision 
increased the disability rating for PTSD to 50 percent 
effective October 2, 2002.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for hemorrhoids, residuals 
of a fracture of the left 6th rib, and a cervical spine 
disorder has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show current diagnoses 
of hemorrhoids, residuals of a fracture of the left 6th rib, 
or a cervical spine disorder.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Residuals of a fracture of the left 6th rib were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the appellant before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action regarding the issues of service 
connection under the VCAA and the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records reflect that the veteran was treated 
for hemorrhoids in June 1971.  In addition, he was diagnosed 
with an incomplete fracture of the left 6th rib in February 
1972.  Service medical records do not contain other 
references to findings, complaints, or treatment associated 
with hemorrhoids or residuals of a fracture of the left 6th 
rib.  In addition, service medical records are silent with 
regard to complaints, findings, or treatment associated with 
a cervical spine disorder.

A January 1996 private treatment note, reflecting treatment 
for an unrelated disorder, noted that cervical spine x-rays 
were interpreted as being negative.

A May 2002 VA examination report noted that the veteran was 
being evaluated for residuals of a fracture to the left 6th 
rib and hemorrhoids.  It was noted that no rib fractures were 
appreciated on the chest x-ray taken in conjunction with the 
examination.  The examiner noted that the veteran had 
occasional rectal pain and occasional mild bleeding.  The 
hemorrhoidal veins were noted to be normal.  The diagnosis 
was chronic constipation.  In addition, the examiner 
diagnosed the veteran with history of a remote contusion of 
the sternum with no abnormalities or disability found at that 
time.

Other clinical evidence of record reflects treatment for 
disorders not currently at issue and does not contain 
references to complaints, findings or treatment associated 
with hemorrhoids, residuals of a fracture of the left 6th 
rib, or a cervical spine disorder.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

A review of the clinical evidence of record indicates that 
the veteran does not have current diagnoses of hemorrhoids, 
residuals of a fracture of the 6th left rib, or a cervical 
spine disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).  In the absence of currently diagnosed disorders 
for which service connection may be granted, service 
connection for hemorrhoids, residuals of a fracture of the 
left 6th rib, and a cervical spine disorder is denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for residuals of a fracture 
of the left 6th rib, is denied.

Entitlement to service connection for a cervical spine 
disorder, is denied.


REMAND

A review of the record indicates that the veteran filed a 
claim for a temporary total disability rating when he was 
hospitalized for PTSD in September 2001.  Although there are 
two statements from a private physician, dated in October 
2002 and March 2005, reporting findings and conclusions 
pertaining to the extent and severity of the veteran's 
psychiatric disorder, it is unclear as to whether this 
physician is a psychiatrist.  Moreover, since the veteran's 
discharge from the hospital, he has not been afforded a VA 
examination to evaluate the current severity of disability 
associated with his PTSD.  Accordingly, the Board finds that 
a VA examination should be conducted in order for the 
veteran's claim to be fairly adjudicated.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's PTSD.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


